UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6711


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY DEWAYNE MCCLELLAND, a/k/a Ant,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-13)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Dewayne McClelland, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony      Dewayne     McClelland       appeals     the     district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible       error.       Accordingly,      we   affirm    for   the

reasons stated by the district court.                      See United States v.

McClelland,       No.    5:05-cr-00009-RLV-DCK-13           (W.D.N.C.     Apr.   29,

2010).      We    deny   McClelland’s      motion     to    appoint   counsel    and

motion to produce 21 U.S.C. § 851 (2006) notice.                        We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2